DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,5,7,9,11,12,13, & 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US Pub no. 2018/0197831 A1).
Regarding claim 1, Kim et al discloses A semiconductor package (fig. 1-11)comprising: a first semiconductor chip (1)having a first surface that is an active surface and a second surface opposing the first surface, a first redistribution portion (20) disposed on the first surface (fig. 1), the first redistribution portion (20)including a lower 
Regarding claim 2, Kim et al discloses wherein the side surface of the thermal conductive layer (1c) is coplanar with the side surface of the first semiconductor chip (1) fig. 1.
Regarding claim 4, Kim et al discloses wherein an upper surface of the thermal conductive layer (1c) contacts the first upper via  (48a) and the sealing layer (49a) fig. 1.
Regarding claim 5, Kim et al discloses wherein a thickness of the thermal conductive layer (1c) is lower than a thickness of the first semiconductor chip (1) fig. 1.
Regarding claim 7, Kim et al discloses the first upper wiring layer (48) “ the recitation “ wherein a ground signal is applied” is intended use.

"[Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1484, 1469, 15 USPG2d 1525, 1528 (Fed. Cir. 1990} (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPG2d 1647 (Bd. Pat. App. & Inter. 1987}
Regarding claim 9, Kim et al discloses wherein the first and second upper wiring layers (48/44) are disposed at a same height level with respect to a plane including the first surface of the first semiconductor chip (1) fig. 1.
Regarding claim 11, Kim et al discloses further comprising a core layer (10) having a through-hole (49) into which the first semiconductor chip (1)is mounted,
wherein the sealing layer (49a) fills between the first semiconductor chip (1) and a sidewall of the through-hole (49) (fig. 1).
Regarding claim 12, Kim et al discloses wherein the thermal conductive layer (1c) is disposed in the through-hole (fig. 1).
Regarding claim 13, Kim et al discloses wherein the core layer (10) comprises a core via (0102)that penetrates at least a portion of the core layer(10) and electrically connects the first and second redistribution portions (20a/20b)(fig. 1/fig. 3)
Regarding claim 14, Kim et al discloses wherein the core layer (10) further comprises a core wiring layer (42)electrically connected to the core via[0102] (fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub no. 2018/0197831 A1) in view of Chi (US Pub no. 2011 /0291249 A1).
Regarding claim 10, Kim et al discloses all the claim limitations of claim 1 but fails to teach further comprising a barrier layer disposed between the first semiconductor chip and the thermal conductive layer, the barrier layer including a metal.
However, Chi et al teaches adhesive (132) including a metal between a semiconductor chip and heat sink [0037-0038]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim et al with the teachings of Chi et al to aid in adhesion and distribution of heat dissipation generated by semiconductor die.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub no. 2018/0197831 A1) in view of Lin (US Pub no. 2017/0162556 A1).
Regarding claim 15, Kim et al discloses all the claim limitations of claim 1 but fails to teach further comprising a second semiconductor chip disposed in in parallel with the first semiconductor chip in a plan view, and the thermal conductive layer is disposed as a single layer on the first and second semiconductor chips.
However, Lin et al ‘556 discloses comprising a second semiconductor chip (23) disposed in in parallel with the first semiconductor chip in a plan view, and the thermal conductive layer (28) is disposed as a single layer on the first and second semiconductor chips (23) fig. 27. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kim et al with the teachings of Lin et al ‘556 to provide ultra-high packaging density.
Allowable Subject Matter
Claims 16 and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the limitations of claim 16 including: .
Claims 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the limitations of claim 16 including: wherein the first and second upper wiring layers are integrally formed.
Claims 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813